DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an amendment dated 03/16/2021, applicant amended claims 1 – 10, 12 and 13; and added new claims 14 – 25.  Claims 1 – 25 are now pending in this application.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/16/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Nakajima (JP 2017028458 A) teaches a communication device acquires information related to the communication parameter set processing from another communication device, to determine whether or not the identification information to identify the other communication device is included in the acquired information. When determining that the identification information is included, the communication device transmits an authentication request in unicast according to the identification information, whereas when determining that the identification information is not included, the communication device transmits the authentication request in broadcast.
Ren Qiao (KR 20160117411 A) teaches a method for displaying a WIFI list. The method includes: obtaining WIFI types supported by a WIFI smart device; classifying WIFI networks to be accessed by the WIFI smart device into at least an accessible group and an inaccessible group according to the WIFI types supported by the WIFI smart device; displaying in the WIFI list the WIFI networks classified.

Response to Arguments

The applicant alleges on pages 12 - 14 of the Remarks that the prior-cited references fail to meet the limitations of the newly-amended claims. However, as will be shown more completely in the Rejections to follow, the prior-cited reference of Hosoda continues to meet the broad limitations of the claims using another point of view (approach).  Accordingly this argument fails to be persuasive.
Applicant’s arguments with respect to claims 1 - 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Remarks on page 11 the Applicant notes that claims 1 – 3, 5, 8, 12 and 13 have been amended to overcome the prior claim objections.  However, claim objection is still rejected since a new claim 21 contains informalities.

	Claim objection(s) 

Claim 21 (line 3) is objected to because of the following informalities: The limitations “apapratus” should be changed to “apparatus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 9, 11 - 14, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda (U.S PreGrant Publication No. 2017/0139654 A1, previously cited in an Office Action dated 12/14/2020, hereinafter ‘Hosoda’) in view of Nakamura (U.S PreGrant Publication No. 2012/0176648 A1, cited in an IDS dated 03/16/2021, hereinafter ‘Nakamura’).

With respect to claim 1, Hosoda teaches a communication method of an information processing apparatus (e.g., a mobile terminal 102, ¶0032) having a predetermined application program (e.g. a program is necessary to be installed in said mobile terminal 102 in order to execute a series of functions such searching for access points in a user’s vicinity using said user’s mobile terminal 102, displaying a search result list including a field to input/enter a connection key; and transmitting information to a printing apparatus 100 to cause said printing apparatus 100 to print, ¶0040, ¶0052, ¶0071), the communication method comprising: accepting a predetermined instruction by a user on a screen e.g., receiving a start button by a user on a screen 320 displayed by the program, ¶0037 - ¶0038, ¶0040, Fig. 3C); e.g., in response to the start button, execute a search to display a search result list in order to select any SSID (in infrastructure mode set beforehand) to the mobile terminal and the printing apparatus, ¶0022, ¶0027); wherein the information processing apparatus performs, based on any one access point being selected in the displayed selection screen, connection processing for connecting the information processing apparatus to the selected access point using authentication information that is inputted by the user (e.g., wherein the mobile terminal creates, based on the SSID selected via the screen, wireless connection for connecting said mobile terminal to the selected SSID using a connection key that is inputted by the user, ¶0040, Fig. 3D); and causing, by the predetermined application program, the information processing apparatus to transmit information used for connection with the selected access point to the communication apparatus, based on the connection between the information processing apparatus and the selected access point by the-2-Amendment for Application No.: 16/878489 connection processing using the inputted authentication information being successful (e.g., causing, by the program, the mobile terminal to transmit “print data” and/or information using the created wireless connection with the selected SSID to the printing apparatus, based on the connection between the mobile terminal and the selected SSID by the created wireless connection using the connection key that was already input by the user, ¶0024, ¶0027, ¶0050; Examiner is aware that the description shown in the specification are more inclined to an access point mode that is installed in a printing apparatus, however there is a passage in the specification that a plurality of access points are in a vicinity of an infrastructure mode therein, therefore it’s unclear if some of the access points can be considered external to the mobile terminal and the printing apparatus, ¶0022, ¶0040), if arguable not to be there, then Hosoda fails to teach specifically said predetermined application program and that the access points are external to said information processing apparatus and said communication apparatus.
However, in the same field of endeavor of searching, displaying, inputting and transmitting, Nakamura teaches a predetermined application program (e.g., setup program, ¶0076) and a plurality of access points that are external to an information processing apparatus and a communication apparatus (i.e., the access points are external to a computer and a printer are searched via the setup program, Fig. 1, Fig. 8, ¶0070 - ¶0073).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication method of Hosoda as taught by Nakamura since Nakamura suggested in ¶0013, ¶0070 - ¶0073, ¶0088 and Fig. 8 that such modification of having external access points (APs) and a setup program would determine a communication quality and/or intensity among SSID prior connecting in order to obtain a good intensity between the printer, the selected AP and the personal computer.

With respect to claim 2, Hosoda in view of Nakamura teaches the communication method according to claim 1: wherein the information processing apparatus receives, based on the accepted instruction, identifying information of the selected access point, from the communication apparatus, and wherein the connection processing is performed using the received identifying information and the inputted authentication information (e.g., wherein the mobile terminal obtains, after searching, at least a name of the selected SSID, from the printer apparatus, and wherein the wireless connection is created using the name of the SSID and the inputted connection key, ¶0040, Fig. 3D).

as the information used for connection with the selected access point (e.g., causing, by the program, the mobile terminal to transmit “print data” and information using the created wireless connection with the selected SSID to the printing apparatus, based on the connection between the mobile terminal and the selected SSID by the created wireless connection using the connection key that was already input by the user, ¶0024, ¶0027, ¶0050), and wherein the communication apparatus performs connection processing for connecting the communication apparatus to the selected access point using the identifying information and the authentication information transmitted from the information processing apparatus (Fig. 3D).  

With respect to claim 4, Hosoda in view of Nakamura teaches the communication method according to claim 2, wherein the information processing apparatus displays the screen indicating the received identifying information of the selected access point (Fig. 3D).

With respect to claim 5, Hosoda in view of Nakamura teaches the communication method of claim 4, wherein Nakamura teaches the communication method further comprises storing, in the information processing apparatus, identifying information of an access point to which the information processing apparatus was connected before the display processing was executed, and wherein the screen is displayed, based on that the received identifying information is different from the stored identifying information (e.g., Information including setting parameters for control for each device is stored, ¶0051; but information can be “updated”  if device are moved/relocated and depending of the radio wave condition (good or bad), information must be remeasured, ¶0039, ¶0086 - ¶0088, ¶0092).

With respect to claim 6, Hosoda in view of Nakamura teaches the communication method of claim 1, wherein Nakamura teaches the communication method further comprises searching for the communication apparatus based on that the connection processing using the inputted authentication information is successful (e.g., after inputting encryption key, search for printer(s), ¶0070, ¶0073, Fig. 8).  

With respect to claim 7, Hosoda in view of Nakamura teaches the communication method of claim 6, wherein identification information of the communication apparatus is received from the communication apparatus (Fig. 8); and wherein the communication apparatus is detected by the searching using the identification information (Fig. 3D).  

With respect to claim 8, Hosoda in view of Nakamura teaches the communication method according to claim 1, wherein the information used for connection with the selected access point is transmitted via a peer-to-peer wireless connection to the communication apparatus (e.g., access point mode, ¶0023).  

With respect to claim 9, Hosoda in view of Nakamura teaches the communication method according to claim 1, wherein the information used for connection with the selected access point is transmitted to the communication apparatus by a wireless LAN (i.e., a wireless local area network is also included, ¶0007).

i.e., the printing apparatus 100, Fig. 1, ¶0022).

With respect to claim 12, it is an apparatus claim corresponding to the method claim 1. Therefore, it is rejected for the same reasons as the method claim 1.

With respect to claim 13, it's rejected for the similar reasons as those described in connection with claims 1 or 12.

With respect to claim 14, Hosoda in view of Nakamura teaches the communication method according to claim 1, wherein the authentication information is a password (e.g., the connection key, ¶0039 - ¶0040).  

With respect to claim 19, Hosoda in view of Nakamura teaches the communication method according to claim 1, further including establishing wireless connection between the information processing apparatus and the communication apparatus after the connection between the information processing apparatus and the selected access point by the connection processing using the inputted authentication information succeeds (e.g., the selected SSID and the inputted connection key are necessary in order to create a wireless connection between the mobile terminal and the printing apparatus, ¶0040, Fig. 3D).

With respect to claim 22, Hosoda in view of Nakamura teaches the communication method according to claim 1, further including searching for the communication apparatus that operates in a predetermined mode, wherein the display processing is performed after the communication apparatus that operates in the predetermined mode is searched for and before the information used for connection with the selected access point is transmitted to the communication apparatus (e.g., access point mode, ¶0023, ¶0027).  

With respect to claim 23, Hosoda in view of Nakamura teaches the communication method according to claim 22, wherein the predetermined mode is a mode in which the communication apparatus operates as a predetermined access point (e.g., access point mode, ¶0023, ¶0027).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda in view of Nakamura and further in view of Singla et al. (U.S PreGrant Publication No. 2017/0272317 A1, hereinafter ‘Singla’).

With respect to claim 10, Hosoda in view of Nakamura teaches the communication method according to claim 1, wherein the information used for connection with the selected access point is transmitted to the communication apparatus (e.g., wherein the information used for connection with the selected SSID is transmitted to the printing apparatus 100 via Wi-Fi Direct, ¶0024, ¶0041), but neither of them teaches that said information is transmitted by a Bluetooth® Low Energy (BLE).
However, in the same field of endeavor of searching, selecting and transmitting information, Singla teaches: information is transmitted by a BLE (Singla: e.g., Upon searching for a Wi-Fi Network with a predefined SSID and defining a specific AP, information can be transmitted via Bluetooth Low Energy protocol, ¶0126, ¶0153, Fig. 13).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication method of Hosoda in view of Nakamura as taught by Singla since Singla suggested in ¶0126, ¶0153 and Fig. 13 that such adaptation of .

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda in view of Nakamura and further in view of Kurihara (U.S PreGrant Publication No. 2017/0280492 A1, hereinafter ‘Kurihara’).

With respect to claim 15, Hosoda in view of Nakamura teaches the communication method according to claim 1, but neither of them teach: wherein an error screen is displayed on the information processing apparatus based on the connection between the information processing apparatus and the selected access point being unsuccessful.  
However, in the same field of endeavor of searching, selecting from a list, and transmitting information, Kurihara teaches: wherein an error screen is displayed on the information processing apparatus based on the connection between the information processing apparatus and the selected access point being unsuccessful (Kurihara: e.g., when it’s determined that obtainment of SSID and passkey didn’t succeed (or failed), then display error information, Fig. 7, ¶0069).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication method of Hosoda in view of Nakamura as taught by Kurihara since Kurihara suggested in ¶0069 and Fig. 7 that such modification along the feature of Nakamura would determine if connection process failed prior notifying the user that an error exists in order to further be resolved.

With respect to claim 17, Hosoda in view of Nakamura and further in view of Kurihara taches the communication method according to clam 15, wherein Kurihara teaches: wherein the error screen is a e.g., if passkey failed, then display error information, Fig. 7, ¶0069).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda in view of Nakamura and Kurihara and further in view of Ogawara (U.S PreGrant Publication No. 2015/0072680 A1, hereinafter ‘Ogawara’).

With respect to claim 16, Hosoda in view of Nakamura and further in view of Kurihara teaches the communication method according to claim 15, but neither of them teaches: wherein the error screen is a screen that indicates unsuccess of the connection between the information processing apparatus and the selected access point.  
However, Ogawara teaches: wherein the error screen is a screen that indicates unsuccess of the connection between the information processing apparatus and the selected access point (Ogawara: e.g., If determined that a connection between a selected SSID and the information terminal cannot be wirelessly connected, then display an error message, ¶0134 - ¶0135, Figs. 10A/B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication method of Hosoda in view of Nakamura and further in view of Kurihara as taught by Ogawara since Ogawara suggested in ¶0134 - ¶0135 and Figs. 10A/B that such modification would inform/notify the user that connection between a terminal and the selected AP failed in order to let know and make the user decide what to do for the next action (attempt again, switch printer, etc.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda in view of Nakamura and further in view of Ogawara.

again based on the unsuccess of the connection between the information processing apparatus and the selected access point by the connection processing using the inputted authentication information.  
However, Ogawara teaches: wherein the selection screen is displayed again based on the unsuccess of the connection between the information processing apparatus and the selected access point by the connection processing using the inputted authentication information (Figs. 10A/B – when the SSID is not supported as selected, then prompt the user to select another SSID).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication method of Hosoda in view of Nakamura as taught by Ogawara since Ogawara suggested in ¶0134 - ¶0135 and Figs. 10A/B that such modification would inform/notify the user that connection between a terminal and the selected AP failed in order to let know and make the user decide what to do for the next action (attempt again, switch printer, etc.).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda in view of Nakamura and further in view of Ito et al. (U.S PreGrant Publication No. 2017/0290071 A1, hereinafter ‘Ito’).

With respect to claim 20, Hosoda in view of Nakamura teaches the communication method according to claim 1, but neither of them teaches: further including searching for the communication apparatus via the selected access point after information used for connection with the selected access point is transmitted.  
However, Ito teaches further including searching for the communication apparatus via the selected access point after information used for connection with the selected access point is transmitted Ito: e.g., searching for a printer via a set AP after request information used for connection with the set AP is received from the information processing apparatus, Figs. 4, 5, 20C, ¶0058, ¶0108).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication method of Hosoda in view of Nakamura as taught by Ito since Ito suggested in Figs. 5, 5, 20C, ¶0058 and ¶0108 that such modification would determine the status information prior searching in order to save time or avoid waste of time.

With respect to claim 21, Hosoda in view of Nakamura and further in view of Ito teaches the communication method according to claim 20, wherein Ito teaches, in a case where the communication apparatus is detected by the search for the communication apapratus, a setting success screen is displayed by the information processing apparatus (Ito: e.g., Fig. 11 is an example of a successful connection (possible) after the mobile terminal and the printer are connected to an access point, ¶0075).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda in view of Nakamura and further in view of Takeda (U.S PreGrant Publication No. 2016/0100349 A1, hereinafter ‘Takeda’).

With respect to claim 24, Hosoda in view of Nakamura teaches the communication method according to claim 1, but neither of them teaches: further comprising: searching for the selected access point; and displaying, in a case where the selected access point is not found, a screen indicating that the selected access point has not been found.  
However, in the same field of endeavor of searching, selecting AP and key information, Takeda teaches: further comprising: searching for the selected access point; and displaying, in a case where the selected access point is not found, a screen indicating that the selected access point has not been found Fig. 3 shows search for a selected access point; and display a result indicating that no access point was found, ¶0049).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication method of Hosoda in view of Nakamura as taught by Takeda since Takeda suggested in Fig. 3 and ¶0049 that such modification would inform/notify the user that no access point is found under the inputted key information in order to attempt again efficiently or make necessary configuration.

With respect to claim 25, Hosoda in view of Nakamura and further in view of Takeda teaches the communication method according to claim 24, wherein Takeda teaches, in a case where the selected access point is found and the connection between the information processing apparatus and the selected access point by the connection processing using the inputted authentication information is successful, the information used for the connection with the access point is transmitted to the communication apparatus (e.g., when a selected access point (AP) is found and the connection between a device or apparatus (other than an image forming apparatus, ¶0024) and the selected AP by the connection processing using an inputted key information is successful, the information (status information) is stored on the printer, ¶0032, ¶0046, ¶0049, Fig. 3); and 
wherein, in a case where the selected access point is found and the connection between the information processing apparatus and the selected access point by the connection processing using the inputted authentication information is unsuccessful, an error screen different from the screen indicating that the selected access point has not been found is displayed (e.g., or when a selected access point (AP) is found and the connection between the device or apparatus (other than the image forming apparatus, ¶0024) and the selected AP by the connection processing using an inputted key information is unsuccessful, an error screen different from the screen indicating that the selected access point has not been found is displayed, ¶0017, ¶0047 - ¶0049, Fig. 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication method of Hosoda in view of Nakamura as taught by Takeda since Takeda suggested in Fig. 3 and ¶0049 that such modification would provide a message to the user informing that no access point is found under the inputted key information in order to attempt again efficiently or make necessary configuration.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Heredia et al. (U.S PG Publication No. 2005/0144237 A1)1
Kim (U.S PG Publication No. 2017/0085566 A1)2
Konji (U.S PG Publication No. 2017/0123739 A1)3

1This reference teaches if a network SSID was entered, either because no network was located or the user wanted to direct the scan for a particular network, then the terminal tests for the presence of the access point associated with the entered SSID (block 230). This function is part of the automatic testing procedure (block 210) shown in FIG. 4. The details of the SSID automatic testing function are shown in FIG. 5. The terminal generates and transmits a message for joining the network having the entered SSID (block 234) and tests to determine whether it has joined the corresponding network (block 238). If the network was joined, the network profile is stored (block 240). Otherwise, the terminal displays a message indicating the connection attempt failed and requests that the user either check the SSID to determine whether it was entered incorrectly or to enter an authentication key, if one is required (block 244). Using the user's response to the message, another attempt is made to join the network by generating and transmitting an authentication message (block 248) and testing to determine whether a successful connection to the identified network has been made (block 250). If the connection attempt was successful, the network profile is updated (block 240) and the process continues with IM account setup (block 218, FIG. 4). If the attempt failed, the failure is identified as more fully set forth below in FIG. 7, Col 13 (line 58) to Col 14 (line 17).
2This reference teaches searching relay services, display searched relay services, and select a new relay services to be registered even inputting authentication information.
3This reference teaches a set access point and a list of printers to be selected.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674